Citation Nr: 1710517	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  08-37 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama which, in pertinent part, continued a 10 percent disability rating for degenerative disc disease of the lumbar spine.

In November 2010, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

This case was previously before the Board in February 2011 and June 2016 at which times the TDIU issue was remanded for additional development.  Notably, in the February 2011 remand, the Board took jurisdiction of the TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record).

The issues of entitlement to increased ratings for degenerative disc disease of the lumbar spine, radiculopathy of the bilateral lower extremities, and chronic left knee strain have been raised by the record in a November 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  



FINDINGS OF FACT

1.  The Veteran is service-connected for degenerative disc disease (DDD), lumbar spine (60 percent disabling); radiculopathy, left lower extremity, associated with DDD of the lumbar spine (20 percent disabling); radiculopathy, right lower extremity, associated with DDD of the lumbar spine (20 percent disabling); hypertension (10 percent disabling); and chronic left knee strain (noncompensable); resulting in a combined disability rating of 80 percent.

2.  Resolving all doubt in the Veteran's favor, he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant a TDIU herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran generally contends that he is unable to maintain employment due to his service-connected disabilities.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage." 
See Moore v. Derwinski, 1 Vet. App. 356 (1991).

In a July 2008 VA Form 21-8940 (Veteran's Application for TDIU), the Veteran indicated that he last worked in May 2002 as a truck driver.  In a subsequent October 2016 VA Form 21-8940, the Veteran wrote that he worked as a mortician from December 2010 to October 2016 but that he only worked three to four hours per week and only made $700 per month ($8,400 per year).  

In October 2016 correspondence, the Veteran wrote that he was not employed at all from 2002 through 2010 due to his service-connected low back disability.  During this time, however, with the help of a retraining program, the Veteran was retrained as a funeral service professional.  In December 2010, the Veteran became a licensed and certified funeral director and he accepted a position with a small, family owned funeral home.  He was able to perform most duties but was not able to lift heavy objects (without assistance) or stand for long periods of time.  The Veteran further wrote that, although his employer was very understanding, his back disability hindered his progress in his field.  In May 2016, the Veteran informed his employer of an intention to leave his employment due to a noticeable deterioration in his back disability.  After several weeks, his physical condition became worse to the point of needing a cane to walk or stand.  He terminated his employment in October 2016.

The Veteran is service-connected for degenerative disc disease (DDD), lumbar spine (60 percent disabling); radiculopathy, left lower extremity, associated with DDD of the lumbar spine (20 percent disabling); radiculopathy, right lower extremity, associated with DDD of the lumbar spine (20 percent disabling); hypertension (10 percent disabling); and chronic left knee strain (noncompensable); resulting in a combined disability rating of 80 percent.

In this case, the Veteran has met the threshold criteria for entitlement to TDIU under 38 C.F.R. § 4.16 since May 4, 2012.  The remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities.

A review of the medical evidence shows that the Veteran's service-connected disabilities do affect occupational activities.  Specifically, a March 2011 VA spine examiner noted that the Veteran's back disability resulted in problems with lifting and carrying in an occupational setting and opined that the disability would prevent employment of a physical but not sedentary nature.  Similarly, a May 2012 VA spine examiner noted that the Veteran's back disability impacted his ability to work but also opined that the disability would prevent employment of a physical but not sedentary nature.  Most recently, a February 2017 knee examiner noted that the Veteran's service-connected left knee disability impacted the Veteran's ability to perform occupational tasks, specifically squatting, kneeling, or crawling on the left side.  

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities have rendered him unemployable.  Initially, while the Veteran was employed for three to four hours per week from December 2010 through October 2016 as a mortician, the Board finds that any income from this employment is properly characterized as "marginal employment" and, under the law, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).  Furthermore, beginning October 2016 the Veteran has been unable to accomplish even "marginal employment" due to his back disability.  Moreover, March 2011, May 2012, and February 2017 VA examiners have opined that the Veteran's service-connected disabilities prevent employment of a physical nature.  While the March 2011 and May 2012 VA examiner indicated that the Veteran was capable of sedentary employment, no rationale for these opinions was provided.  Based upon the work restrictions resulting from his service-connected disabilities as indicated by the record, the Board finds that the types of substantially gainful employment opportunities that would accommodate the Veteran's restrictions appear to be inconsistent with the Veteran's education and work history.  While the medical opinions of record are not entirely conclusive, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities and, as such, a TDIU is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

A TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.




____________________________________________
L. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


